Citation Nr: 1040835	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to September 
1971.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO) which denied service connection for bilateral hearing loss, 
tinnitus, and glaucoma.

In a subsequent December 2007 rating decision, the RO granted 
service connection for tinnitus; therefore, that issue is no 
longer on appeal.  

The Veteran was scheduled for a May 2008 videoconference hearing 
before a member of the Board; but withdrew his hearing request in 
March 2008.  

The issue of entitlement to service connection for glaucoma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss is not etiologically related 
to active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in active 
service nor may it be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a March 2005 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
Veteran was responsible.  

A March 2006 letter provided the Veteran with notice of the type 
of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO cured any VCAA notice deficiency by issuing 
corrective notice in March 2006.  The RO readjudicated the case 
in a January 2007 statement of the case (SOC).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) held 
that a SOC or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the SOC 
or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private treatment 
records, and VA examinations have been associated with the claims 
file.  The Board notes specifically that the Veteran was afforded 
a VA examination in December 2007.  38 C.F.R. § 3.159(c)(4) 
(2010).  When VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
set forth in greater detail below, the Board finds that the VA 
examination obtained in this case is adequate as it is predicated 
on a review of the claims folder and medical records contained 
therein; contains a description of the history of the disability 
at issue; documents and considers the Veteran's complaints and 
symptoms; and contains an adequate statement of reasons and bases 
for the opinion rendered.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of his 
claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 
(2010).  

Service treatment records do not reflect any specific complaints 
or diagnoses relating to hearing loss.  On the authorized 
entrance audiological evaluation in October 1969, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NR
10
LEFT
5
5
0
NR 
35

On the authorized separation audiological evaluation in June 
1971, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
5
LEFT
5
5
15
5
5



The Veteran submitted a private audiogram dated in May 2004.  
Graphs of the Veteran's audiogram have been associated with the 
clams file, but may not be interpreted by the Board.  See Kelly 
v. Brown, 7 Vet. App. 471, (1995) (holding that neither the Board 
nor the RO may interpret graphical representations of audiometric 
data).

On the Veteran's substantive appeal (VA Form 9) he reported that 
he served in an artillery unit from September 1969 to September 
1971.  He reported that he was a gunner on a 155 millimeter 
cannon and was exposed to noise from high explosives and large 
artillery fire on a daily basis for two years.  The Veteran 
reported wearing ear plugs but reported that they did not have 
ear muffs.  He reported that they fired from inside of a self-
propelled truck and the recoil and noise was extremely loud.   

The Veteran was afforded a VA examination in December 2007.   The 
VA examiner reviewed the Veteran's claims file.  The Veteran 
reported serving in an artillery unit from 1969 to 1971.  He 
reported experiencing loud noise from artillery, 155 Howitzers, 
gunfire, and M14 and M16 machine guns.  After service, the 
Veteran worked at Rand McNally making children's books for 39 
years.  Some recreational noise exposure from chainsaws and 
tractors was reported.

On the December 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
60
65
LEFT
10
10
20
60
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  The 
Veteran was diagnosed with moderately severe to severe 
sensorineural hearing loss.  

The VA examiner stated that both induction and separation 
audiograms were found.  The Veteran's induction audiogram 
indicated a mild loss at 4000 Hertz in the left ear.  His 
separation audiogram indicated hearing to be within normal limits 
at all test frequencies bilaterally.  The VA examiner opined that 
the Veteran's high frequency hearing loss was not caused by or a 
result of loud noise exposure while in service, as his separation 
audiogram indicated hearing to be within normal limits at that 
time. 

The December 2007 VA audiological evaluation clearly shows that 
the Veteran has current bilateral hearing loss which amounts to a 
disability for VA purposes under 38 C.F.R. § 3.385.  However, 
bilateral hearing loss is not shown to have been incurred in 
service.

The Veteran has reported having noise exposure in service 
secondary to his duties as a gunner between September 1969 and 
September 1971.  The Veteran is certainly capable of providing 
such lay observations and there is no indication that his 
testimony is not credible.  See Layno v. Brown, 6 Vet. App. 465, 
469- 470 (1994) (lay evidence is competent to establish features 
or symptoms of injury or illness). As a layperson, he is not, 
however, competent to say he had a diagnosed hearing loss during 
service or to relate a current hearing loss to service.

In this regard, medical evidence is generally required to 
establish a medical diagnosis or to address questions of medical 
causation; lay assertions do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See, e.g., Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).

Thus, while the Veteran can state that he has hearing loss and 
significant noise exposure in service; his statements alone are 
insufficient to establish that he has a current diagnosis of 
hearing loss related to his military service.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the special 
knowledge and experience of a trained physician.  38 C.F.R. § 
3.159(a)(2); see also Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

There is no contemporaneous evidence of bilateral hearing loss in 
service. Sensorineural hearing loss did not manifest within one 
year of the Veteran's separation from service.  The earliest 
medical evidence or record indicating a hearing loss disability 
was in May 2004, 33 years after the Veteran's separation from 
service.  No nexus has been established by competent medical 
evidence between the Veteran's current hearing loss and noise 
exposure in service.  A VA audiologist opined, based on a review 
of the Veteran's service audiograms, that the Veteran's current 
hearing loss was not caused by or a result of loud noise exposure 
in service.  Accordingly, the Board finds that service connection 
is not warranted for bilateral hearing loss.

C. Conclusion

Although the Veteran does have currently diagnosed bilateral 
hearing loss, medical evidence of record does not show that 
bilateral hearing loss was incurred or aggravated in service.  
Sensorineural hearing loss did not manifest within a year 
following the Veteran's separation from service, and no nexus has 
been established between the Veteran's hearing loss and noise 
exposure in service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the Veteran 
has bilateral hearing loss etiologically related to active 
service.  In making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that 
VA make reasonable efforts to obtain relevant records that the 
claimant has adequately identified and authorized the VA to 
obtain.  38 U.S.C.A. § 5103A (West 2002).  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  A medical 
examination or medical opinion may be deemed necessary where the 
record contains competent medical evidence of a current diagnosed 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the claimed 
disability may be associated with the established event, injury 
or disease in service.  See Id; McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).  

The Veteran reported that while on a field mission in Bad 
Kissingen, Germany, he sustained flash power burns to the eyes.  
He reported that he was treated at the field station and was put 
on light duty for three days.  The Veteran reported that he was 
treated at the VA Medical Center in Cooper Drive, Lexington 
Kentucky from 1972 to 1973 and was told at that time that his eye 
problems were related to the powder burns. 

Although the RO made a request for VA treatment records dated 
from 1980 to 1989, no request has been made for identified 
records VA treatment records from 1972 to 1973.  The Veteran's 
representative contends in an October 2010 statement that a 
remand is required so that all identified medical and personnel 
records can be obtained for review. 

The RO should obtain the Veteran's service personnel records, and 
should determine the dates in which the Veteran was stationed in 
Bad Kissingen, Germany. The RO should make an attempt to obtain 
any hospital records from Bad Kissingen, Germany during the time 
the Veteran was stationed there.  The Board notes that the 
Veteran's service treatment records indicate that the Veteran was 
treated at the Medical Dispensary in Bad Kissingen in May 1970, 
but it is not clear what the Veteran was treated for at that 
time.  The RO should obtain any outstanding VA medical records 
from the VA Medical Center in Lexington, Kentucky dated from 
19972 to 1973, and associate them with the claims file.  See 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] failure 
to consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

After all available evidence has been associated with the claims 
file, the Veteran should be afforded a VA examination to identify 
the presence of any current eye disorder, to include glaucoma, 
and to determine if such a disorder is related to the flash 
powder burns to the eyes in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding 
service personnel records and should 
associated them with the claims file.  

2.  The RO/AMC should attempt to identify the 
dates in which the Veteran was stationed in 
Bad Kissingen, Germany, and should obtain any 
available records from the hospital or 
dispensary at Bad Kissingen, Germany during 
the time period the Veteran was stationed 
there.  If the search for such records has 
negative results, the RO/AMC should notify 
the Veteran and place a statement to that 
effect in the Veteran's claims file.

3.  The RO/AMC should obtain treatment 
records from the VA Medical Center in 
Lexington, Kentucky dated from 1972 to 1973 
and should associate them with the claims 
file.  If the search for such records has 
negative results, the RO/AMC should notify 
the Veteran and place a statement to that 
effect in the Veteran's claims file.

4.  After all available records have been 
associated with the claims file, the Veteran 
should be afforded a VA eye examination to 
address the etiology of his claimed glaucoma.  
The claims folder must be made available to 
the examiner for review before the 
examination. The examiner must review the 
entire claims folder.  The examiner should 
identify the presence of any current eye 
disorder, to include glaucoma, and for each 
diagnosed eye disorder, should state whether 
it is at least as likely as not (probability 
of 50% or more) that such condition is 
related to flash powder burns to the eyes in 
service.

The examiner must provide clear rationale for 
his or her opinion with references to the 
evidence of record and must provide a 
discussion of the facts and medical 
principles involved.

5.  After all development has been completed, 
the RO/AMC should review the case again based 
on the additional evidence.  If the benefits 
sought are not granted, the RO/AMC should 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case, 
and should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


